Case 1:20-cv-01169-RRM-RML Document 1 Filed 03/03/20 Page 1 of 7 PageID #: 1



 D. Maimon Kirschenbaum
 JOSEPH & KIRSCHENBAUM LLP
 32 Broadway, Suite 601
 New York, NY 10004
 (212) 688-5640

 Attorneys for Plaintiff

 UNITED STATES DISTRICT COURT
 EASTERN DISTRICT OF NEW YORK
 ---------------------------------------------------------x
 WILLIAM LOJANO,

                       Plaintiff,                             ACTION COMPLAINT

            v.
                                                              DEMAND FOR JURY TRIAL
 NOODLE PUDDING, INC. and ANTONIO
 MIGLIACCIO

                        Defendants.
 ---------------------------------------------------------x

        Plaintiff William Lojano alleges as follows:

                                     JURISDICTION AND VENUE


        1.       This Court has original federal question jurisdiction under 28 U.S.C. § 1331

because this case is brought under the FLSA. This Court has supplemental jurisdiction over New

York state law claims brought under the NYLL as they are so related to the claims in this action

within the Court’s original jurisdiction that they form part of the same case or controversy under

Article ΙΙΙ of the United States Constitution.

        2.       Venue is proper in this District because Defendants conduct business in this

District, and the acts and/or omissions giving rise to the claims herein alleged took place in this

District.

                                                   PARTIES
Case 1:20-cv-01169-RRM-RML Document 1 Filed 03/03/20 Page 2 of 7 PageID #: 2



          3.    Defendant Noodle Pudding, Inc is a New York Corporation that owns and

operates Noodle Pudding restaurant, located at 38 henry Street, Brooklyn, NY 11201

(“Defendant Noodle Pudding”).

          4.    Defendant Antonio Migliaccio is the chef-owner of Noodle Pudding.              He is

regularly present at the Restaurant and manages its day to day affairs.

          5.    Defendant Migliaccio is listed on the liquor license as the restaurant’s principal.

          6.    Defendant Migliaccio has authority to hire and fire employees and in fact hired

Plaintiff.

          7.    Defendant Migliaccio regularly disciplines employees, including Plaintiff.

          8.    Defendant Migliaccio has authority over how employees at Noodle Pudding are

paid.

          9.    Plaintiff William Lojano was employed as a busboy at Noodle Pudding from 2015

through 2018.

                                               FACTS

                                       Wage and Hour Facts

          10.   Throughout Plaintiff’s employment, he worked 6 days per work, from 4:00 p.m.

until about 10:30/11:00 p.m.

          11.   Plaintiff was paid in the form of tips.

          12.   Plaintiff received no paycheck in addition to his tips.

          13.   Thus, Plaintiff was paid no cash wage, as required by law. Nor was he paid an

overtime wage for the weeks his hours exceeded 40.

          14.   Plaintiff did not receive a wage statement, as required by New York Labor Law §

195(3).




                                                  2
Case 1:20-cv-01169-RRM-RML Document 1 Filed 03/03/20 Page 3 of 7 PageID #: 3



       15.     Plaintiff did not receive a statement when he was hired detailing what his rate of

pay would pay, as required by NYLL § 195(1).

                             FIRST CLAIM FOR RELIEF
                    FLSA Minimum Wage Claims, 29 U.S.C. § 201, et seq.,


       16.     Plaintiff realleges and incorporates by reference all preceding paragraphs as if they

were set forth again herein.

       17.     At all relevant times, Defendants have been, and continue to be, “employers”

engaged in interstate “commerce” and/or in the production of “goods” for “commerce,” within the

meaning of FLSA, 29 U.S.C. § 203.           At all relevant times, Defendants have employed

“employee[s],” including Plaintiff.

       18.     Defendants knowingly failed to pay Plaintiff the federal minimum wage for each

hour worked.

       19.     Plaintiff seeks damages in the amount of their respective unpaid compensation,

liquidated (double) damages as provided by the FLSA for minimum wage violations, attorneys’

fees and costs, pre- and post-judgment interest, and such other legal and equitable relief as this

Court deems just and proper.

                            SECOND CLAIM FOR RELIEF
                      FLSA Overtime Violations, 29 U.S.C. §§ 201 et seq.

       20.     Plaintiff realleges and incorporates by reference all preceding paragraphs as if they

were set forth again herein.

       21.     Throughout the statute of limitations period covered by these claims, Plaintiff

regularly worked in excess of forty (40) hours per workweek.

       22.     At all relevant times, Defendants had operated under a decision, policy and plan of

willfully failing and refusing to pay Plaintiff at one and one half times his regular hourly rate for



                                                 3
Case 1:20-cv-01169-RRM-RML Document 1 Filed 03/03/20 Page 4 of 7 PageID #: 4



work in excess of forty (40) hours per workweek and willfully failing to keep records required by

the FLSA and relevant regulations, even though Plaintiff had been entitled to overtime.

         23.   At all relevant times, Defendants willfully, regularly and repeatedly failed to pay

Plaintiff at the required overtime rate of one and a half times his regular rate for hours worked in

excess of forty (40) hours per workweek.

         24.   Plaintiff seeks damages in the amount of his unpaid overtime compensation,

liquidated (double) damages as provided by the FLSA for overtime violations, attorneys’ fees and

costs, and such other legal and equitable relief as this Court deems just and proper.

                             THIRD CLAIM FOR RELIEF
           New York State Minimum Wage Act, New York Labor Law § 650 et seq.

         25.   Plaintiff realleges and incorporates by reference all preceding paragraphs as if they

were set forth again herein.

         26.   Defendants knowingly paid the Plaintiff less than the New York minimum wage as

set forth in N.Y. Lab. Law § 652 and supporting regulations of the New York State Department of

Labor.

         27.   Defendants did not pay Plaintiff minimum wage for all hours worked.

         28.   Defendants’ failure to pay Plaintiff the minimum wage was willful within the

meaning of N.Y. Lab. Law § 663.

         29.   As a result of Defendants’ willful and unlawful conduct, Plaintiff is entitled to an

award of damages, including liquidated damages, in amount to be determined at trial, pre- and

post-judgment interest, costs and attorneys’ fees, as provided by N.Y. Lab. Law § 663.

                             FOURTH CLAIM FOR RELIEF
                      New York State Overtime Violations, N.Y. Lab. L.
                       N.Y. Comp. Codes R. & Regs. tit. 12, § 146-1.4




                                                 4
Case 1:20-cv-01169-RRM-RML Document 1 Filed 03/03/20 Page 5 of 7 PageID #: 5



       30.      Plaintiff realleges and incorporates by reference all preceding paragraphs as if they

were set forth again herein.

       31.      It is unlawful under New York law for an employer to suffer or permit a non-exempt

employee to work without paying overtime wages for all hours worked in excess of forty (40)

hours in any workweek.

       32.      Defendants willfully, regularly and repeatedly failed to pay Plaintiff at the required

overtime rate of one-and-one-half times his regular rate for hours worked in excess of forty (40)

hours per workweek.

       33.      As a result of Defendants’ willful and unlawful conduct, Plaintiff is entitled to an

award of damages, including liquidated damages, in amount to be determined at trial, pre- and

post-judgment interest, costs and attorneys’ fees, as provided by N.Y. Lab. Law § 663.

                              FIFTH CLAIM FOR RELIEF
                   New York Notice Requirements, N.Y. Lab. L. §§ 195, 198

       34.      Plaintiff realleges and incorporates by reference all preceding paragraphs as if they

were set forth again herein.

       35.      Defendants did not provide Plaintiff with the notices/wage statements required by

N.Y. Lab. Law § 195.

       36.      As a result of Defendants’ unlawful conduct, Plaintiff is entitled to an award of

damages pursuant to N.Y. Lab. Law § 198, in amount to be determined at trial, pre- and post-

judgment interest, and costs and attorneys’ fees, as provided by N.Y. Lab. Law § 198.


                                     PRAYER FOR RELIEF

       WHEREFORE, Plaintiff prays for relief as follows:

       A. An award of damages, according to proof, including back pay and liquidated damages,

             to be paid by Defendants;


                                                  5
Case 1:20-cv-01169-RRM-RML Document 1 Filed 03/03/20 Page 6 of 7 PageID #: 6



     B. An award of damages, according to proof, including liquidated damages, to be paid by

        Defendants;

     C. An award of damages, according to proof, including, back pay, front pay, compensatory

        damages, and punitive damages, to be paid by Defendants;

     D. Penalties available under applicable laws;

     E. Costs of action incurred herein, including expert fees;

     F. Attorneys’ fees, including fees pursuant to 29 U.S.C. § 216, N.Y. Lab. L. § 663, and

        other applicable statutes;

     G. Pre-judgment and post-judgment interest, as provided by law; and

     H. Such other and further legal and equitable relief as this Court deems necessary, just and

        proper.


Dated: New York, New York            Respectfully submitted,
       March 3, 2020
                                     JOSEPH & KIRSCHENBAUM LLP


                                     By: /s/ D. Maimon Kirschenbaum
                                         D. Maimon Kirschenbaum
                                         32 Broadway, Suite 601
                                         New York, NY 10004
                                         Tel: (212) 688-5640

                                     Attorneys for Plaintiff




                                              6
Case 1:20-cv-01169-RRM-RML Document 1 Filed 03/03/20 Page 7 of 7 PageID #: 7



                                 DEMAND FOR JURY TRIAL

        Plaintiff hereby demands jury trial on all causes of action and claims with respect to which

she has a right to jury trial.




                                                 7
